

116 HR 5558 IH: USA Electrify Forward Act
U.S. House of Representatives
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5558IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2020Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo promote American leadership in vehicle manufacturing, job creation, improved air quality, and
			 climate protection through domestic manufacturing of low- and
			 zero-emission vehicles and development of electric vehicle charging
			 networks, and for other purposes.
	
 1.Short titleThis Act may be cited as the USA Electrify Forward Act. 2.Domestic Manufacturing Conversion Grant Program (a)Hybrid vehicles, advanced vehicles, and fuel cell busesSubtitle B of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16061 et seq.) is amended—
 (1)in the subtitle header, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles; and (2)in part 1, in the part header, by striking Hybrid and inserting Plug-In Electric.
 (b)Plug-In electric vehiclesSection 711 of the Energy Policy Act of 2005 (42 U.S.C. 16061) is amended to read as follows:  711.Plug-in electric vehiclesThe Secretary shall accelerate domestic manufacturing efforts directed toward the improvement of batteries, power electronics, and other technologies for use in plug-in electric vehicles..
 (c)Efficient hybrid and advanced diesel vehiclesSection 712 of the Energy Policy Act of 2005 (42 U.S.C. 16062) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by inserting , plug-in electric vehicles, after efficient hybrid; and (B)by amending paragraph (3) to read as follows:
						
 (3)PriorityPriority shall be given to— (A)the refurbishment or retooling of manufacturing facilities that have recently ceased operation or will cease operation in the near future; and
 (B)applications containing a written assurance that— (i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, retooling, or repair that is financed, in whole or in part, by a grant under this subsection shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code;
 (ii)all laborers and mechanics employed by the owner or operator of a manufacturing facility that is financed, in whole or in part, by a grant under this subsection shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code; and
 (iii)the Secretary of Labor shall, with respect to the labor standards described in this paragraph, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code.; and
 (2)by striking subsection (c) and inserting the following:  (c)Cost share and guarantee of operation (1)ConditionA recipient of a grant under this section shall pay the Secretary the full amount of the grant if the facility financed in whole or in part under this subsection fails to manufacture goods for a period of at least 10 years after the completion of construction.
 (2)Cost shareSection 988(c) shall apply to a grant made under this subsection. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $2.5 billion for each of fiscal years 2021 through 2030.
 (e)Period of availabilityAn award made under this section after the date of enactment of this subsection shall only be available with respect to facilities and equipment placed in service before December 30, 2035..
 3.Transportation electrificationSection 131 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011) is amended— (1)in subsection (a)(6)—
 (A)in the matter preceding subparagraph (A), by striking and petroleum, and inserting petroleum, expand use of electric vehicles, and facilitate electrification of the transportation sector,;
 (B)in subparagraph (A), by inserting and ground support equipment at ports before the semicolon; (C)in subparagraph (E), by inserting and vehicles before the semicolon;
 (D)in subparagraph (H), by striking and at the end; (E)in subparagraph (I)—
 (i)by striking battery chargers,; and (ii)by striking the period at the end and inserting a semicolon; and
 (F)by adding at the end the following:  (J)plug-in electric vehicle charging infrastructure, including publicly accessible charging infrastructure, including infrastructure accessible to rural, urban, and low-income communities or infrastructure on commercial property; and
 (K)multi-use charging hubs used for multiple forms of transportation.; and (2)in subsection (b)—
 (A)in paragraph (3)(A)— (i)in clause (i), by striking and at the end;
 (ii)in clause (ii), by inserting , vehicle components, and plug-in electric vehicle charging equipment after vehicles; and (iii)by adding at the end the following:
						
 (iii)contain a written assurance that all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair that is financed, in whole or in part, by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code (and the Secretary of Labor shall, with respect to the labor standards described in this clause, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code); and; and
 (B)in paragraph (6), by striking $90,000,000 for each of fiscal years 2008 through 2012 and inserting $2,000,000,000 for each of fiscal years 2021 through 2030; and (3)in subsection (c)—
 (A)in the header, by striking Near-Term and inserting Large-Scale; and (B)in paragraph (4), by striking $95,000,000 for each of fiscal years 2008 through 2013 and inserting $2,500,000,000 for each of fiscal years 2021 through 2030.
				4.Model building code for electric vehicle supply equipment
 (a)DevelopmentThe Secretary shall develop a proposal to establish or update, as appropriate, model building codes for—
 (1)integrating electric vehicle supply equipment into residential and commercial buildings that include space for individual vehicle or fleet vehicle parking; and
 (2)integrating onsite renewable power equipment and electric storage equipment (including electric vehicle batteries to be used for electric storage) into residential and commercial buildings.
 (b)ConsultationIn developing the proposal under subsection (a), the Secretary shall consult with stakeholders representing the building construction industry, manufacturers of electric vehicles and electric vehicle supply equipment, State and local governments, and any other persons with relevant expertise or interests.
 (c)DeadlineNot later than 1 year after the date of enactment of this Act, the Secretary shall submit the proposal developed under subsection (a) to the American Society of Heating, Refrigerating, and Air Conditioning Engineers, the International Code Council, and the States for consideration.
 5.Advanced technology vehicles manufacturing incentive programSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;
 (ii)by striking (1) Advanced technology vehicle.— and all that follows through meets— and inserting the following:  (1)Advanced technology vehicleThe term advanced technology vehicle means—
 (A)an ultra efficient vehicle; (B)a light duty vehicle that meets—;
 (iii)by amending subparagraph (B)(iii) (as so redesignated) to read as follows:  (iii)the applicable regulatory standards for emissions of greenhouse gases for model year 2021 through 2025 vehicles promulgated by the Administrator of the Environmental Protection Agency on October 15, 2012 (77 Fed. Reg. 62624); or; and
 (iv)by adding at the end the following:  (C)a heavy-duty vehicle (including a medium-duty passenger vehicle), as defined in section 86.1803–01 of title 40, Code of Federal Regulations (or successor regulations), that—
 (i)complies early with the applicable regulatory standards for emissions of greenhouse gases for model year 2024 vehicles promulgated by the Administrator on October 25, 2016 (81 Fed. Reg. 73478);
 (ii)complies early with, or demonstrates achievement below, the applicable regulatory standards for emissions of greenhouse gases for model year 2027 vehicles promulgated by the Administrator on October 25, 2016 (81 Fed. Reg. 73478); or
 (iii)emits zero emissions of greenhouse gases.;  (B)by striking paragraph (2) and redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively; and
 (C)by amending paragraph (3) (as so redesignated) to read as follows:  (4)Qualifying componentsThe term qualifying components means components, systems, or groups of subsystems that the Secretary determines to be designed to reduce emissions of greenhouse gases or oxides of nitrogen.;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1)—
 (i)by striking automobile manufacturers, ultra efficient vehicle manufacturers, and inserting advanced technology vehicle manufacturers; and (ii)by striking 30 percent and inserting 50 percent;
 (B)in paragraph (1)— (i)in subparagraph (A), by striking qualifying advanced technology vehicles; and inserting advanced technology vehicles; or;
 (ii)in subparagraph (B), by striking ; or and inserting ; and; and (iii)by striking subparagraph (C); and
 (C)in paragraph (2), by striking qualifying vehicles, ultra efficient vehicles, and inserting advanced technology vehicles; (3)in subsection (c), by striking 2020 and inserting 2030 each place it appears;
 (4)in subsection (g), by inserting or medium-duty or heavy-duty vehicles that emit zero greenhouse gas emissions after ultra efficient vehicles; (5)in subsection (h)—
 (A)in the header, by striking automobile and inserting advanced technology vehicle; and (B)in paragraph (1)(B), by striking automobiles, or components of automobiles and inserting advanced technology vehicles, or components of advanced technology vehicles; and
 (6)in subsection (i), by striking 2008 through 2012 and inserting 2021 through 2030. 6.State consideration of electric vehicle charging (a)Consideration and determination respecting certain ratemaking standardsSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:
				
					(20)Electric vehicle charging programs
 (A)In generalEach State shall consider— (i)authorizing measures to stimulate investment in and deployment of electric vehicle supply equipment and to foster the market for vehicle charging;
 (ii)authorizing each electric utility of the State to recover from ratepayers any capital, operating expenditure, or other costs of the electric utility relating to load management, programs, or investments associated with the integration of electric vehicle supply equipment onto the grid and promoting greater electrification of the transportation sector; and
 (iii)allowing a person or agency that owns and operates an electric vehicle charging facility for the sole purpose of recharging an electric vehicle battery to be excluded from regulation as an electric utility pursuant to section 3(4) when making electricity sales from the use of the electric vehicle charging facility, if such sales are the only sales of electricity made by the person or agency.
 (B)DefinitionFor purposes of this paragraph, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.. 
			(b)Obligations To consider and determine
 (1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:
					
						(7)
 (A)Not later than 1 year after the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standards established by paragraph (20) of section 111(d).
 (B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to each standard established by paragraph (20) of section 111(d)..
 (2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by striking (19) and inserting (20).
 (3)Prior State actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:
					
 (g)Prior State actionsSubsections (b) and (c) of this section shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the enactment of this subsection—
 (1)the State has implemented for such utility the standard concerned (or a comparable standard); (2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility;
 (3)the State legislature has voted on the implementation of such standard (or a comparable standard) for such utility; or
 (4)the State has taken action to implement incentives or other steps to strongly encourage the deployment of electric vehicles..
				